IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 95-CT-00703-SCT
TOMMY WHITE a/k/a LARRY BURNSIDE
v.
STATE OF MISSISSIPPI
                          ON PETITION FOR WRIT OF CERTIORARI
DATE OF JUDGMENT:                               06/26/95
TRIAL JUDGE:                                    HON. JOHN LESLIE HATCHER
COURT FROM WHICH APPEALED:                      QUITMAN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         CHARLES E. WEBSTER
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL
                                                BY: BILLY L. GORE
DISTRICT ATTORNEY:                              LAURENCE Y. MELLEN
NATURE OF THE CASE:                             CRIMINAL - FELONY
DISPOSITION:                                    AFFIRMED IN PART;REVERSED AND
                                                RENDERED IN PART - 11/06/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                 12/1/97




     EN BANC.


     SULLIVAN, PRESIDING JUSTICE, FOR THE COURT:




¶1. Tommy White, a/k/a Larry Burnside, was convicted in the Circuit Court of Quitman County on
one count of conspiracy to operate a chop shop (count I), one count of joint operation of a chop
shop (count II), and one count of individually operating a chop shop (count III). White was
sentenced separately on each count.

¶2. White appealed claiming that the verdicts were against the overwhelming weight of the evidence
and that his convictions constituted double jeopardy. The Court of Appeals affirmed the convictions
and denied White's motion for rehearing. White filed a timely petition for writ of certiorari which this
Court granted.

¶3. Because this Court finds that the Court of Appeals erred in its application of the facts and law
with regard to the issue of double jeopardy, White's conviction under count III is hereby reversed and
rendered. The decision of the Court of Appeals is affirmed as to count I and count II.

                                            Statement of Facts

¶4. In March of 1993, law enforcement officials received information that White might be involved in
running a chop shop. After investigating these allegations, the officials were led to Darren Hill,
White's accomplice. It was discovered that White was buying the stolen vehicles from Hill and selling
the parts. Stolen items were discovered in White's salvage yard and inventoried during several
searches of the property in March of 1993. White was indicted for conspiring to operate a chop shop
(count I), joint operation of a chop shop (count II), and individually operating a chop shop (count
III). White was convicted and sentenced separately on all three counts.

                                  Issue Raised for Certiorari Review

¶5. In his petition for writ of certiorari, White raises one issue. White contends that his convictions on
count II and count III violate the double jeopardy clause because count II is one and the same as the
offense charged in count III. White claims that he was charged twice for a single continuing
transaction.

                                 Was this issue preserved for review?

¶6. White failed to raise this issue at trial. He first raises the issue in his appeal brief, but he failed to
cite any authority in support of his position. In Wright v. State, 540 So. 2d 1 (Miss. 1989), a multi-
count indictment was returned against the defendant charging him with two separate burglaries of the
same house. The defendant claimed that his two entrances into the house constituted "one continuous
crime." Id. at 4. This Court addressed whether the defendant had preserved the issue of double
jeopardy for review:

     The appellant did not at any time in trial court mount an attack on the indictment on any
     ground, nor did he at any time prior to, during or after the trial, raise a double jeopardy
     question. The appellant had not cited any authority for this assignment and procedurally should
     be barred by this Court. Smith v. State, 445 So. 2d 227, 229 (Miss. 1984).

Wright, 540 So. 2d at 4. Although this Court found that the issue should be procedurally barred, this
Court addressed the double jeopardy issue and found that it was without merit. Id. at 5.

¶7. In determining that the issue of double jeopardy should be procedurally barred, this Court cited
Smith v. State, 445 So. 2d 227 (Miss. 1984). In Smith, this Court held that the "[a]ppellant does not
show how or why double jeopardy will apply in a situation such as presents itself here. Under these
circumstances the principle stated in Ramseur v. State, 368 So. 2d 842 (Miss. 1979) applies." Smith,
445 So. 2d at 229. In Ramseur, the appellant failed to cite any authority in support of his assignments
of error. "Where assignments of error are unsupported by argument and authority, the court does
not, as a general rule, consider them." Ramseur, 368 So. 2d at 844 (emphasis added).

¶8. The principle stated in Ramseur is not an absolute bar. It merely points out that this Court may, in
its discretion, choose not to review an assignment of error that is not supported by authority. When
this Court is confronted with a situation in which the appellant claims that he has been charged and
convicted more than once for the same offense, however, this Court finds that the issue warrants
review as plain error.

                                         Double Jeopardy

¶9. Double jeopardy consists of three separate constitutional protections. "It protects against a
second prosecution for the same offense after acquittal. It protects against a second prosecution for
the same offense after conviction. And it protects against multiple punishments for the same offense."
North Carolina v. Pearce, 395 U.S. 711, 717 (1969) (footnotes omitted).

¶10. This Court recently addressed the issue of double jeopardy in Cook v. State, 671 So. 2d 1327
(Miss. 1996):

     The Double Jeopardy Clause of the Fifth Amendment reads as follows, "nor shall any person be
     subject for the same offence to be twice put in jeopardy of life or limb." U.S. Const. amend. V.
     This proscription "has been applied to the states through the Due Process Clause of the
     Fourteenth Amendment." McNeal v. Hollowell, 481 F.2d 1145, 1149 (5th Cir. 1973), cert.
     denied, 415 U.S. 951, 94 S. Ct. 1476, 39 L. Ed. 2d 567 (1974) (citations omitted).

     Double jeopardy protection applies to successive prosecutions for the same criminal offense.
     United States v. Dixon, 509 U.S. 688, 694113 S. Ct. 2849, 2855, 125 L. Ed. 2d 556 (1993). The
     Supreme Court has also held that:

     In both the multiple punishment and multiple prosecution contexts, this Court has concluded
     that where the two offenses for which the defendant is punished or tried cannot survive the
     "same-elements" test, the double jeopardy bar applies. . . . The same-elements test, sometimes
     referred to as the "Blockburger" test, inquires whether each offense contains an element not
     contained in the other; if not, they are the "same offence" and double jeopardy bars additional
     punishment and successive prosecution.

     Dixon, 509 U.S. at 696, 113 S. Ct. at 2856 (citations omitted). In Dixon, the Court recognized
     that in Grady v. Corbin, 495 U.S. 508, 1105 S. Ct. 2084, 109 L. Ed. 2d 548 (1990), it adopted
     an additional test that "a subsequent prosecution must satisfy a 'same-conduct' test to avoid the
     double jeopardy bar." Id. at 697, 113 S.Ct. at 2853. However, the Court concluded that
     "Grady must be overruled. . . . Grady lacks constitutional roots. The 'same conduct' rule it
     announced is wholly inconsistent with earlier Supreme Court precedent and with the clear
     common-law understanding of double jeopardy." Dixon, 509 U.S. at 704, 113 S. Ct. at 2860.
     Thus, as the Supreme Court has articulated, the rule is again the "Blockburger" or "same-
     elements" test.

Id. at 1331.

¶11. The Court of Appeals failed to cite the relevant test or standard of review. The Court of Appeals
merely made findings of fact that the evidence gathered on one visit by the investigators on March
6th was different from the evidence gathered on a later visit on March 18th. A review of the record
indicates that this is an erroneous conclusion.(1)

¶12. A careful review of the facts shows that, acting upon a tip, law enforcement investigators
obtained a search warrant for White's salvage yard, and, on or about March 1, 1993, Sergeant Roy
Wooten and Lieutenant Bill Ellis with the Mississippi Highway Patrol, searched and inventoried
numerous items at the salvage yard, but they only seized and removed three pieces of that evidence.
At the conclusion of the search, Wooten and Ellis asked White not to remove anything from the
salvage yard. Wooten returned on the 17th and 18th of March, accompanied by Thomas Zimmer, an
investigator with the National Insurance Crime Bureau. They brought with them the results of an
NCIC computer search of stolen items. A number of items listed on the March 1st inventory were
recovered and seized.

¶13. On or about March 6, 1993, Ellis and Wooten visited the residence of White's co-conspirator,
Hill, and discovered a number of stolen vehicles. Hill's residence is several miles from White's salvage
yard, and there is nothing in the record placing White at Hill's residence at any time. This is
apparently the "separate evidence" to which the Court of Appeals was referring. That evidence,
however, may go to proof of the conspiracy and possibly the joint operation of a chop shop, but,
constrained by the language of the indictment and under the proof as presented in this record, would
have little to do with a chop shop being operated solely by White, unless, in count II, White was
being charged with the operation of a separate chop shop at Hill's residence, which is not supported
by the record and cannot be inferred from the language in the indictment.(2)

¶14. The record is somewhat confusing. Ellis was never questioned on his role in the March 1st
search, and the only testimony about that search comes from Wooten. However, Wooten's testimony
is uncontroverted that the items seized on the 17th and 18th of March, were the same items listed on
the inventory made on March 1st. This is evident from the defense's cross-examination of Wooten:

     Q. Now, when you went back on the 17th or 18th, who went with you?

     A. Myself and Investigator Bill Ellis and Mr. Tom Zimmer.

     Q. Now is that when y'all went about the whole thing of itemizing all of these --

     A. No, sir.

     Q. When did you do that?

     A. We did that on March the 1st.

     Q. Okay. But the only thing that you did on March the 1st was to inventory and take with you
     three items; is that correct?

     A. We took these three items on March 1st.

     Q. Yes, sir.

     A. We received so many serial numbers that it would take quite a bit of time to research the
     NCIC files to check those serial numbers as stolen which was impossible to do in a one day's
     time.

     Q. Yes, sir.

     A. We took those numbers, we requested that nothing be removed from the salvage yard, and if
     we could trust him to do so, in turn --

     Q. You did what?

     A. If we could trust him not to. During the course of this, Mr. White arrived on the scene.

     Q. All right, sir.

     A. In turn, we were advised that nothing would be disturbed or removed. During the course of
     the next week or two investigation, we were required to take days off, different items of -- it
     just takes time to check that large number of serial numbers, and having developed and
     identified that certain numbers of serial numbers were, in fact, from stolen vehicles, we returned
     on March the 17th and recovered those items.

     Q. Okay. And that's when Mr. Zimmer -- Zimmerman was with you? Zimmer--

     A. Yes, sir.

     Q. --was with you? And I believe he testified that you got -- is it seven motors?

     A. A combination of them.

     Q. Some of them were transmissions I believe, weren't they?

     A. Yes, sir.

     Q. Seven parts from seven vehicles?

     A. Yes sir.

     Q. Okay. And is it -- did you find anything missing from the time that you were there the first
     time until you came back on March the 17th or 18th?

     A. No, sir. Everything was basically intact.

¶15. The chop shop statute under which White was charged and convicted is relatively new and
loosely modeled after those passed by Congress and other states.(3) However, it is important to
understand the nature of the charge before applying the single transaction test for a double jeopardy
determination. A "chop shop" is defined in Miss. Code Ann. § 63-25-3 (1996) as:

     [A]ny building, lot or other premise where one or more persons are or have been knowingly
     engaged in altering, destroying, disassembling, dismantling, reassembling or knowingly storing
     any motor vehicle or motor vehicle part known to be illegally obtained by theft, fraud or
     conspiracy to defraud, in order to either:

     (i) Alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate or remove the identity,
     including the vehicle identification number of such motor vehicle or motor vehicle part in order
     to misrepresent the identity of such motor vehicle or motor vehicle part, or to prevent the
     identification of such motor vehicle or motor vehicle part; or
     (ii) Sell or dispose of such motor vehicle or motor vehicle part.

¶16. If the "same elements test" as set out in Cook is correctly applied to the case at bar, it is
apparent that White was charged twice for the same conduct, i.e., the operation of the chop shop
which was searched and inventoried on March 1st, and from which evidence, all of which was
inventoried on March 1st, was not seized until the 17th or 18th of March. White was not arrested
after the March 1st search. He was merely asked to cooperate with the investigation, and was later
indicted sometime after the return of the investigators on the 17th and 18th of March. No new
evidence of a chop shop operation was discovered on the subsequent visit. White's protection against
double jeopardy was therefore violated by count III of his indictment and his subsequent conviction
on that charge.

¶17. In People v. Oxendine, 506 N.W.2d 885 (Mich. Ct. App. 1993), the Court of Appeals of
Michigan was faced with a similar case wherein it found that multiple convictions for operating a
chop shop, altering VINs, and receiving and concealing stolen property did constitute double
jeopardy. The Michigan court framed the issue and test as "whether two convictions involve the same
offense for purposes of the protection against multiple punishment is solely one of legislative intent."
Id. at 886 (citing People v. Sturgis, 397 N.W.2d 783 (Mich. 1986)). The Michigan court held:

     This Court must use traditional means to determine whether the Legislature intended to permit
     multiple punishment and examine the subject, language, and history of the statutes involved.
     [People v. Robideau, 355 N.W.2d 592, 603 (Mich. 1984).] Statutes prohibiting conduct that is
     violative of distinct social norms can generally be viewed as separate and amenable to
     permitting multiple punishment. [Id. at 604.] A further source of legislative intent can be found
     in the amount of punishment expressly authorized by the Legislature. Where the Legislature has
     taken conduct from a base statute and increased the penalty for aggravated conduct, it in all
     likelihood did not intend punishment under both statutes. [Id.]

Oxendine, 506 N.W.2d at 887.(4)

¶18. However, using either the Blockburger or this legislative intent test, and even distinguishing the
Oxendine decision as considering two separate statutes, this case must still fail as it appears both
counts of operation of a chop shop (counts II and III) arise from not only a single transaction, or
series of transactions, but also the same evidence and proof. In Johnson v. Morgenthau, 505 N.E.2d
240 (N.Y. 1987), the Court of Appeals of New York held that the defendant could not be prosecuted
for two separate counts of illegal possession of the same firearm in two separate counties or for his
unlawful possession of the same weapon at different times and places during the six days he
possessed it, even though he did not have the weapon on his person at all times, because the unlawful
possession was a continuing offense. Id. at 242-43. In Nesby v. City of Montgomery, 652 So. 2d 784
(Ala. Crim. App. 1994), however, the defendant was convicted of violating a city ordinance for
failing to remove junk from her property even though she had been convicted of the same charge for
the same junk a few months earlier. The defendant asserted in her appeal that the second conviction
violated her rights against double jeopardy. The Court of Criminal Appeals of Alabama held that
there was no double jeopardy violation inasmuch as the ordinance specifically provided that each
day's infraction constituted a separate offense.

¶19. The chop shop statute, Miss. Code Ann. § 63-25-5 (1996), appears to address an offense that is
in the nature of a continuing criminal enterprise and, until stopped, or until a charge is made,
constitutes but a single offense. That is, if one operates a chop shop from March 1st to March 31st, it
is but one offense no matter whether the individual received a stolen car each day, every other day, or
once per week. If White were charged with the operation of the chop shop on March 1st, and
thereafter found to be again operating a chop shop on March 31st, either in the same or another
location, a separate charge may lie, but the second charge could not be based solely on the same
evidence used in the March 1st charge as apparently was done here.

¶20. The prosecutor has broad discretion in filing charges, and the record is utterly void of reasons
why the indictments were brought in this manner. However, no less than nine separate stolen
automobiles, or the parts thereof, were discovered on White's property. At least that many separate
counts of receiving stolen property could have been brought against White in addition to § 63-25-5
and the conspiracy charge, all which could have survived a double jeopardy challenge as, under our
statutes, and using the Blockburger test currently favored by this Court, the elements of proof of
each charge would have been different.

                                             Conclusion

¶21. The Court of Appeals erred in both its analysis of the facts and application of the law under
established precedent dealing with the issue of double jeopardy as presented in this case. White's
conviction and sentence under count III is reversed and rendered. White's convictions and sentences
under count I and count II are affirmed.

¶22. AFFIRMED IN PART; REVERSED AND RENDERED IN PART.

LEE, C.J., PRATHER, P.J., PITTMAN, BANKS, McRAE, ROBERTS AND MILLS, JJ.,
CONCUR. SMITH, J., NOT PARTICIPATING.




1. On page 4 of the Court of Appeals opinion, the Court states "Thomas Zimmer of the National
Insurance Crime Bureau testified that when he visited the salvage yard on March 18th, there were
several stolen items found. None of the vehicles or parts of vehicles found by Zimmer appears to
match those found by Thomas." Unfortunately there was no investigator nor any other witness named
Thomas. Furthermore, the evidence gathered on March 6th, by a law enforcement investigator named
Ellis was obtained at the residence of White's co-conspirator, Darren Hill, several miles from White's
shop.

2. The record does not include the opening or closing arguments and the jury instructions are of little
help on this point. It is therefore difficult to ascertain exactly where the prosecution was going with
the evidence of the vehicles discovered on the March 6th search at Hill's residence, other than the fact
that there was some on-going conspiracy to steal, dismantle, and re-sell same as salvage or as parts.
None of the charges in the multi-count indictment or jury instructions in this case refer to March 6,
1993, nor is there any information in the record as to with what, if anything, Hill may have been
charged and/or convicted.
3. The statute in question, Miss. Code Ann. § 63-25-5 (1996), reads in relevant part:

     (1) Any person who knowingly and intentionally: (a) owns, operates or conducts a chop shop;
     (b) transports any motor vehicle or motor vehicle part to or from a location knowing it to be a
     chop shop; or (c) sells, transfers, purchases or receives any motor vehicle or motor vehicle part
     either to or from a location knowing it to be a chop shop, shall be guilty of a felony and, upon
     conviction thereof, shall be punished by imprisonment for not more than fifteen (15) years and
     by a fine of not more than One Hundred Thousand Dollars ($100,000.00).


4. The Robideau decision cited above had previously rejected and abandoned that state's use of the
Blockburger test currently used by this Court in favor of this legislative intent test.